Citation Nr: 1217864	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for residuals of prostate cancer.

2. Entitlement to a disability rating in excess of 10 percent for degeneration of the lumbar spine.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The forms DD-214 within the claims file reflect that the Veteran served on active duty from October 1954 to May 1958, October 1961 to August 1962, May 1968 to September 1992. The DD-214 from his period of service beginning in 1954 also reflects an additional four (4) prior years of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Regional Office (RO) in Roanoke, Virginia. The RO denied an increased disability rating for the Veteran's back disability, but granted entitlement to service connection for residuals of prostate cancer and assigned a non-compensable rating for those residuals. After the Veteran initiated his appeal, the RO issued a September 2009 rating action assigning an initial 40 percent disability rating for residuals of prostate cancer. However, as the Veteran has not indicated that the 40 percent rating satisfies his claim, the issue remains on appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that certain evidence remains outstanding and that examinations are warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veteran submitted his claim for entitlement to an increased evaluation for his back disability and his claim for service connection for residuals of prostate cancer on September 24, 2007. He identified two (2) private physicians - Dr. Read and Dr. Huffman - who treated him for these disabilities. Although the claims file contains some records from these providers, these records are not recent.  The last record from Dr. Read is dated October 23, 2007 and the last record from Dr. Huffman is dated December 18, 2007. The RO/AMC must attempt to gather updated treatment notes and associate them with the claims file. 

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. The Veteran has informed VA that his back disability has worsened since his January 2008 examination. Although he has not specifically alleged an increase in the residuals of his prostate cancer, approximately three (3) years have passed since that examination. The Board finds that new examinations are warranted to assess the current severity of the Veteran's service-connected disabilities. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of VA medical treatment and associate them with the claims file.

2. Inquire if the Veteran has received any pertinent medical care from health care providers other than Doctors Read and Huffman. Provide him with the necessary authorizations for the release of any newly identified private treatment records AND FOR RECORDS FROM DR. READ DATED AFTER OCTOBER 23, 2007 AND DR. HUFFMAN DATED AFTER DECEMBER 18, 2007. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

3. Subsequent to the above development, afford the Veteran an opportunity to attend VA examinations at an appropriate location to determine the current severity of his service-connected back disability and residuals of prostate cancer. The following considerations will govern the examinations:

a. The entire claims folders and a copy of this remand must be made available to the examiners in conjunction with the examinations. The examination reports must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiners must provide current findings:

i. The spinal examiner must provide range of motion measurements, address any associated neurologic abnormalities, and address the Veteran's contentions that he cannot sit or stand for long periods of time, experiences additional loss of range of motion due to pain, and is unable to perform household chores;

ii. The genitourinary disorders examiner must provide findings as to the extent of any urine leakage (whether the use of an appliance or absorbent materials is required and, if so, how frequently any absorbent material must be changed) and daytime and nighttime urinary frequency as well as any associated symptoms reported by the Veteran; and 

iii. Each examiner must complete an independent review of the claims file and discuss the results of the last prior examinations (spine, January 2008; urinary disorders, August 2009) and any subsequent changes in severity.

c. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

d. All clinical findings must be reported in detail and correlated to a specific diagnosis. The reports prepared must be typed.

4. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings for the claims for increased disability evaluations. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

[Continued on following page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


